Citation Nr: 0700075	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  97-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbar paravertebral myositis with clinical right L4, L5, 
S1, radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA). The RO, in 
pertinent part, assigned an increased evaluation of 40 
percent for lumbar paravertebral myositis with clinical right 
L4, L5, S1 radiculopathy, effective from March 1995. The 
veteran disagreed with the evaluation assigned.

This case was previously before the Board and in March 2001, 
December 2003, and October 2005, it was remanded to the RO 
for further development.  The case has since been returned to 
the Board and is now ready for appellate review.


FINDING OF FACT

The service-connected lumbar paravertebral myositis with 
clinical right L4, L5, S1, radiculopathy is productive of 
severe impairment with complaints of pain and limitation of 
motion without significant associated neurological deficits.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 
40 percent for lumbar paravertebral myositis with clinical 
right L4, L5, S1 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2001 
and 2002); 38 C.F.R. § 4.124(a), Diagnostic Codes 5237, 5243 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2001; a rating 
decision in January 1996; a statement of the case in July 
1997; and supplemental statements of the case in November 
1998, March 1999, October 2002, and April 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

ANALYSIS

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994)

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2006).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The RO has rated the veteran's service- connected lumbar 
spine disability using the criteria for lumbosacral strain 
under 38 U.S.C.A. § 4.71a, Diagnostic Code 5295.

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002), 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent or 
direction from the VA Secretary to the contrary.  The veteran 
is entitled to the application of the version of the 
regulation that is most favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied prior to the effective date of the new criteria.  
See VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33422 
(2000).

Prior to September 23, 2002, the Rating Schedule provided 
evaluations for lumbosacral strain when the disorder is shown 
to be slight with subjective symptoms only (0 percent), with 
characteristic pain on motion (10 percent), with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (20 percent), and with a 
severe disability manifested by listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space (40 percent). A 40 percent 
evaluation was also warranted if only some of these 
manifestations are present if there was also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (effective before and after September 23, 2002).

Prior to September 23, 2002, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

With respect to the application of the criteria in effect 
prior to September 23, 2002, the Board notes that the 
currently assigned 40 percent evaluation is the maximum 
rating available under Diagnostic Codes 5292 and 5295 
(pertaining to limitation of motion in the lumbar spine and 
lumbosacral strain).  Consequently, those codes need not be 
discussed further.  However, a higher rating (60 percent) is 
potentially available under former Diagnostic Code 5293 
(pertaining to intervertebral disc syndrome).

Under the old criteria a 40 percent evaluation is warranted 
for intervertebral disc syndrome that is severely disabling 
with recurring attacks and with intermittent relief.  A 
higher rate of 60 percent is available when there is 
pronounced intervertebral disc syndrome with persistent 
systems compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent 
ankle jerks, or with neurological findings appropriate to the 
site of the diseased disc and with little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.  A precedent opinion of 
VA's Office of General Counsel held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with the injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97 (1997), 63 
Fed. Reg. 31262 (1998).

In this case the veteran does not have pronounced low back 
disability on a neurological basis.  Notably the most 
probative evidence in this case is the most recent results of 
competent medical evaluations which are negative for 
objective evidence of any symptoms compatible with sciatic 
neuropathy, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  Specifically, 
while diminished sensation to pinprick was found on VA 
examination in April 1995, May 2004, and his most recent VA 
examination in March 2006, muscle strength has consistently 
been 5/5 on these examinations and it was noted on VA 
examination in May 2004 that the veteran had no neurologic 
symptoms due to nerve root involvement.  Similarly on VA 
examination in March 2006 clinical findings were essentially 
unremarkable for any evidence of disc pathology to include 
radiculopathy.  The Board also notes that the examiner stated 
on the most recent VA examination in March 2006 that the 
veteran was not showing any signs of radiculopathies and 
neurological deficits such as bladder loss of control, bowel 
loss of control, or erectile dysfunction.  Furthermore, pain 
demonstrated by the clinical findings, while limiting 
movement in all planes, is not so disabling that it is 
consistent with a pronounced intervertebral disc syndrome.  
In this regard, we observe that VA examinations have 
indicated that the veteran is able to perform standing, 
walking movements, and participate in recreational activities 
although ambulation and his participation ability are limited 
due to easy exacerbation of pain.  In essence, the veteran's 
low back disability is primarily manifested by limitation of 
motion, which the Board finds to be no more than severely 
disabling.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
6 weeks, during the past 12 months. A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Code 5237 and 5243, 
effective September 26, 2003, with or without symptoms such 
as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply.  A 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 
30 degrees, but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees, but 
not greater than 30 degrees; or the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar to 30 degrees or less, or when 
there is favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating, and unfavorable ankylosis 
of the entire spine warrants a 100 percent rating.  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion of 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 26, 2003).  

In this case, the rating criteria effective prior to 
September 2002 or either of the revised rating criteria noted 
above may apply, whichever are most favorable to the veteran, 
although the revised rating criteria are only applicable 
since their effective dates.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Mild incomplete paralysis of the sciatic nerve warrants a 
10 percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 
80 percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124(a), Diagnostic Code 8520.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes. These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  38 C.F.R. § 4.71a (effective 
from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  

Under Diagnostic Code 5293, effective September 2002, a 
rating for the veteran's service-connected low back disorder 
higher than the currently assigned 40 percent is possible 
based on separate evaluations under orthopedic and neurologic 
codes, or incapacitating episodes.  The recent VA 
examinations do not show a history of incapacitating episodes 
having a total duration of at least 6 weeks, during the past 
12 months.  Thus the criteria for a 60 percent rating have 
not been met.  

With respect to the orthopedic impairment, the recent VA 
examination in March 2006 showed significant impairment in 
the range of motion of the lumbar spine with flexion to 
approximately 50 degrees, extension to 20 degrees, lateral 
flexion to 20 degrees and rotation to 20 degrees.  At the 
time of the examination his complaints were confined to pain.  
These findings show severe limitation of motion of the lumbar 
spine, warranting a 40 percent rating under Diagnostic 
Code 5292. 

In terms of the neurological manifestations, VA examinations 
since April 1995 show a reduction in sensation bilaterally.  
However knee jerks and ankle jerks were 1+ bilaterally on VA 
examination in November 2001 and VA examination in May 2004 
there were no atrophies or abnormal tone of the lower 
extremities.  No impairment in motor strength has been 
evidenced on any examination.  No neurological deficits at 
all were reported on VA examination in March 2006.  As such, 
a separate compensable rating is not warranted for associated 
neurological involvement because neurological symptomatology 
warranting a compensable rating is not shown by the clinical 
evidence of record, and is most notably not shown at the most 
recent examination.

Turning to the veteran's entitlement to an increased 
evaluation for his service-connected low back disorder under 
the current Diagnostic Codes 5237 and 5243, effective 
September 2003, we find that there is no evidence that the 
veteran suffers from either unfavorable or favorable 
ankylosis of any of the spinal segments.  (See Note 5 of 
Diagnostic Code 5243, effective September 2003).  The veteran 
on VA examination in April 1995, November 2001, May 2004, and 
on his most recent VA examination in March 2006 has 
demonstrated forward flexion to 30 degrees or more.  Thus he 
does not warrant a rating, in excess of 40 percent under 
Diagnostic Code 5243 for functional restrictions.  Note (1) 
of Diagnostic Code 5243 provides a separate evaluation for 
the veteran's associated objective neurological abnormalities 
under an appropriate diagnostic code.  However, here, as 
noted above, there are essentially no associated neurological 
findings.  Furthermore, while the veteran has experienced 
periods of restricted activity as a result of his service-
connected low back disorder, incapacitating episodes have not 
been claimed or demonstrated.

For the reasons and bases discussed above, the Board finds 
that the rating criteria, both old and revised, have not been 
met for an increased rating in excess of 40 percent for the 
lumbar paravertebral myositis.  In rendering this decision 
the Board has considered the functional impairment caused by 
pain as set forth in the DeLuca case.  The VA examiner in 
March 2006 essentially indicated that there was no additional 
functional impairment due to pain, fatigue, weakness, or lack 
of endurance.  In view of the current range of motion 
findings and the veteran's complaints, the Board finds that 
the pain related functional impairment is included in the 
current rating. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b).  








ORDER

A disability rating in excess of 40 percent for lumbar 
paravertebral myositis with clinical right L4, L5, S1, 
radiculopathy is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


